DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 2/14/2022 have been entered.  Claims 1, 4, 8, 12, 13 and 15 have been amended.  Claim 14 has been cancelled.  No claims have been added.  Claims 1-13 and 15 are currently pending in this application, with claims 1, 8 and 13 being independent.  This Action is made FINAL.

	
Response to Arguments
Applicant’s argument filed 2/14/2022 with respect to the 35 USC 101 rejection of claim 15 has been fully considered and is persuasive.  This rejection is withdrawn.  Applicant’s arguments filed 2/14/2022 with respect to the claim limitations being interpreted under 35 U.S.C. 112(f) has been fully considered and is persuasive.  
Applicant’s arguments with respect to claims 1-13 and 15 have been considered, but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Objections

Claims 4, 6 and 13 is objected to for minor informalities and require the following or other appropriate correction:

In claim 4, line 3 and claim 6, line 2, “information corresponding to the service requested” should be changed to “the information corresponding to the service requested”, since there is already antecedent basis for the information corresponding to the service requested.

In claim 13, line 2, “a transmission step” should be changed to “a transmitting step”, to remain consistent with the other steps in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Park, et al (US PG Publication 2009/0213812), hereafter Park.

Regarding claim 1, Park teaches a terminal apparatus, comprising:
at least one processor
([0045] – Mobile station (MS) performs a network entry process including a series of processes); and
at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to function as
([0045] – Mobile station (MS) performs a network entry process including a series of processes):
transmission unit configured to transmit a registration request message when requesting registration to a network, the registration request message including information corresponding to a service requested by the terminal apparatus
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
(The registration request (REG-REQ) message transmitted from the MS to the BS includes contents corresponding to a request for LBS service)),
receiving unit configured to receive information of candidate base station apparatuses from a serving base station apparatus currently connected to the terminal apparatus from the serving base station apparatus in response to the registration request message
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
[0050] - The BS determines ideal heterogeneous neighbor cells which will be scanned by the MS, that is, recommended cells, in consideration of the LBS information of the MS.  The BS includes the recommended cells in a scanning response (MOB_SCN-RSP) message and transmits the scanning response (MOB_SCN-RSP) message to the MS
(From [0045], contents in the registration request include LBS service information, where, as indicated in [0050], in response to the LBS service information included in the registration request, the MS receives the recommended cells, which are received from the serving BS));
acquiring unit configured to acquire identification information of surrounding base station apparatuses from wireless signals transmitted by the surrounding base station apparatuses
([0018] The recommended base station information may include radio access technology (RAT) identifiers (IDs) and the indexes of the recommended base stations per the RAT IDs
[0051] - Next, the MS confirms the scanning response (MOB_SCN-RSP) message received from the BS and scans the recommended cells
(From [0018], the recommended cell information includes RAT IDs of the base stations, where, as indicated in [0051], the MS scans for and identifies the recommended cells/base stations)); and 
executing unit configured to execute, independent of instruction from the serving base station apparatus, handover to a candidate base station apparatus corresponding to the identification information on the basis of the information of the candidate base station apparatuses, in a case in which the identification information corresponds to identification information of one of the candidate base station apparatuses
([0055] - The MS selects a heterogeneous neighbor cell having highest channel quality on the basis of the scanning results
[0057] - The handover support field of the registration request (REQ-REQ) message is modified such that the MS can support cell selection/reselection/handover based on the recommended cells
(From [0057], the MS performs handover to the recommended cells (recommended cells associated with identified cells – see [0018]), the MS itself, as indicated in [0055], selecting the base station)), 
the handover being executed in response to quality of a wireless signal from the serving base station dropping below a predetermined level after the information of the candidate base station apparatuses has been received
([0046] - Next, if channel quality of a current cell is less than an absolute threshold value, the MS determines that inter RAT neighbor cells are scanned (302)
([0055] - The MS selects a heterogeneous neighbor cell having highest channel quality on the basis of the scanning results
(From [0046], the channel quality received from the current serving base station is less than a threshold value, based on which, as indicated in [0055], the MS selects the base station during the handover)).

Regarding claim 2, Park teaches the terminal apparatus according to claim 1, 
wherein the receiving unit receives the information of the candidate base station apparatuses via individual signaling
([0051] - Next, the MS confirms the scanning response (MOB_SCN-RSP) message received from the BS and scans the recommended cells).

Regarding claim 3, Park teaches the terminal apparatus according to claim 1, 
wherein the information of the candidate base station apparatuses includes identification information of a cell provided by the candidate base station apparatus and information used in a process of connecting to the candidate base station apparatus
([0018] The recommended base station information may include radio access technology (RAT) identifiers (IDs) and the indexes of the recommended base stations per the RAT IDs
[0051] - Next, the MS confirms the scanning response (MOB_SCN-RSP) message received from the BS and scans the recommended cells
(From [0018], the recommended cell information includes RAT IDs of the base stations, where, as indicated in [0051], the MS scans for and identifies the recommended cells/base stations in the process of connecting to one of the recommended cells/base stations)). 

Regarding claim 4, Park teaches the terminal apparatus according to claim 1,
wherein the instructions further cause the at least one processor to function as transmitting unit configured to transmit information corresponding to the service requested by the terminal apparatus
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
(The MS transmits the LBS service information corresponding to the service requested by the MS)).
Regarding claim 6, Park teaches the terminal apparatus according to claim 4,
wherein the transmitting unit includes information corresponding to the service requested by the terminal apparatus in a signal and transmits the signal for requesting the information of the candidate base station apparatuses
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
[0050] - The BS determines ideal heterogeneous neighbor cells which will be scanned by the MS, that is, recommended cells, in consideration of the LBS information of the MS.  The BS includes the recommended cells in a scanning response (MOB_SCN-RSP) message and transmits the scanning response (MOB_SCN-RSP) message to the MS
(From [0045], contents in the registration request include LBS service information, where, as indicated in [0050], in response to the LBS service information included in the registration request, the MS receives the recommended cells, which are received from the serving BS)).

Regarding claim 7, Park teaches the terminal apparatus according to claim 1,
wherein when the executing unit executes the handover, the executing unit transmits context information of the terminal apparatus to a base station apparatus the handover switched connection to
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
 ([0055] - The MS selects a heterogeneous neighbor cell having highest channel quality on the basis of the scanning results
(From [0045], the registration request (REG-REQ) message transmitted from the MS to the BS includes the handover support field, used to indicate the handover supported of the MS, when performing the handover, based on which, as indicated in [0055], the MS selects the base station during the handover)).


Regarding claim 8, Park teaches 
a base station apparatus capable of connecting to a terminal apparatus, comprising:
at least one processor
([0045] – Base station (BS) performs a network entry process including a series of processes); and
at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to function as
([0045] – Base station (BS) performs a network entry process including a series of processes):
acquiring unit configured to acquire a registration request message including information of a service requested by the terminal apparatus
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
(The registration request (REG-REQ) message transmitted from the MS to the BS includes contents corresponding to a request for LBS service));  
selecting unit configured to select a candidate base station apparatus from among other base station apparatuses which are candidates for switching connection from the base station apparatus of the terminal apparatus based on the registration request message
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
[0050] - The BS determines ideal heterogeneous neighbor cells which will be scanned by the MS, that is, recommended cells, in consideration of the LBS information of the MS.  The BS includes the recommended cells in a scanning response (MOB_SCN-RSP) message and transmits the scanning response (MOB_SCN-RSP) message to the MS
(From [0045], contents in the registration request include LBS service information, where, as indicated in [0050], in response to the LBS service information included in the registration request, the MS receives the recommended cells, which are received from the serving BS)); and 
transmitting unit configured to transmit information of the candidate base station apparatus selected to the terminal apparatus
([0050] - The BS includes the recommended cells in a scanning response (MOB_SCN-RSP) message and transmits the scanning response (MOB_SCN-RSP) message to the MS)
(The BS transmits the determined recommended cells to the MS)), 
wherein the information of the selected candidate base station apparatus allows the terminal apparatus to execute handover from the base station apparatus without receiving an instruction from the base station apparatus
([0055] - The MS selects a heterogeneous neighbor cell having highest channel quality on the basis of the scanning results
[0057] - The handover support field of the registration request (REQ-REQ) message is modified such that the MS can support cell selection/reselection/handover based on the recommended cells
(From [0057], the MS performs handover to the recommended cells, the MS itself, as indicated in [0055], selecting the base station)).

Regarding claim 9, Park teaches the base station apparatus according to claim 8,
wherein the acquiring unit acquires information corresponding to the service requested by the terminal apparatus from the terminal apparatus
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
(The MS transmits the LBS service information corresponding to the service requested by the MS)).

Regarding claim 11, Park teaches the base station apparatus according to claim 8, 
wherein the transmitting unit transmits the information of the candidate base station apparatus via individual signaling to the terminal apparatus
([0051] - Next, the MS confirms the scanning response (MOB_SCN-RSP) message received from the BS and scans the recommended cells).

Regarding claim 13, Park teaches
a method for controlling a terminal apparatus, comprising:
a transmission step in which transmission unit transmits a registration request message when requesting registration to a network, the registration request message including information corresponding to a service requested by the terminal apparatus
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
(The registration request (REG-REQ) message transmitted from the MS to the BS includes contents corresponding to a request for LBS service)),
a receiving step in which receiving unit receives information of candidate base station apparatuses from a serving base station apparatus currently connected to the terminal apparatus from the serving base station apparatus in response to the registration request message
([0045] - In order to perform inter RAT cell selection based on the LBS (location based service) information, the contents of the handover support field of a registration request (REG-REQ) message transmitted from the MS to the BS is modified
[0050] - The BS determines ideal heterogeneous neighbor cells which will be scanned by the MS, that is, recommended cells, in consideration of the LBS information of the MS.  The BS includes the recommended cells in a scanning response (MOB_SCN-RSP) message and transmits the scanning response (MOB_SCN-RSP) message to the MS
(From [0045], contents in the registration request include LBS service information, where, as indicated in [0050], in response to the LBS service information included in the registration request, the MS receives the recommended cells, which are received from the serving BS));
an acquiring step in which acquiring unit acquires identification information of surrounding base station apparatuses from wireless signals transmitted by the surrounding base station apparatuses
([0018] The recommended base station information may include radio access technology (RAT) identifiers (IDs) and the indexes of the recommended base stations per the RAT IDs
[0051] - Next, the MS confirms the scanning response (MOB_SCN-RSP) message received from the BS and scans the recommended cells
(From [0018], the recommended cell information includes RAT IDs of the base stations, where, as indicated in [0051], the MS scans for and identifies the recommended cells/base stations)); and 
an executing step in which executing unit executes, independent of instruction from the serving base station apparatus, handover to a candidate base station apparatus corresponding to the identification information on the basis of the information of the candidate base station apparatuses, in a case in which the identification information corresponds to identification information of one of the candidate base station apparatuses
([0055] - The MS selects a heterogeneous neighbor cell having highest channel quality on the basis of the scanning results
[0057] - The handover support field of the registration request (REQ-REQ) message is modified such that the MS can support cell selection/reselection/handover based on the recommended cells
(From [0057], the MS performs handover to the recommended cells (recommended cells associated with identified cells – see [0018]), the MS itself, as indicated in [0055], selecting the base station)), 
the handover being executed in response to quality of a wireless signal from the serving base station dropping below a predetermined level after the information of the candidate base station apparatuses has been received
([0046] - Next, if channel quality of a current cell is less than an absolute threshold value, the MS determines that inter RAT neighbor cells are scanned (302)
([0055] - The MS selects a heterogeneous neighbor cell having highest channel quality on the basis of the scanning results
(From [0046], the channel quality received from the current serving base station is less than a threshold value, based on which, as indicated in [0055], the MS selects the base station during the handover)). 

Regarding claim 15, Park teaches 
a non-transitory computer-readable storage medium storing a program for causing a computer to function as the unit provided in the terminal apparatus according to claim 1
([0045] – Mobile station (MS) performs a network entry process including a series of processes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Brusilovsky, et al (WO 2018/013925), hereafter Brusilovsky.
		
Regarding claim 5, Park teaches the terminal apparatus according to claim 4.
Park does not teach
wherein the transmitting unit transmits Network Slice Selection Assistance Information (NSSAI) as the information corresponding to the service requested by the terminal apparatus.
In the same field of endeavor, Brusilovsky teaches the limitations not taught by Park, including
wherein the transmitting unit transmits Network Slice Selection Assistance Information (NSSAI) as the information corresponding to the service requested by the terminal apparatus
([0151] - Access to an individual slice by a WTRU may be determined, for example, when a WTRU sends a service request to the network specifying a single NSSAI (S-NSSAI)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park, which includes performing handover to a candidate base station, based on a requested service, to include Brusilovsky’s teaching of performing handover to a candidate base station, based on a requested service corresponding to a NSSAI, for the benefit of determining a slice that can deliver a requested QoS (see [0151]).

Regarding claim 10, Park teaches the base station apparatus according to claim 9.
Park does not teach
wherein the acquiring unit acquires Network Slice Selection Assistance Information (NSSAI) as the information corresponding to the service requested by the terminal apparatus.
In the same field of endeavor, Brusilovsky teaches the limitations not taught by Park, including
wherein the acquiring unit acquires Network Slice Selection Assistance Information (NSSAI) as the information corresponding to the service requested by the terminal apparatus
([0151] - Access to an individual slice by a WTRU may be determined, for example, when a WTRU sends a service request to the network specifying a single NSSAI (S-NSSAI)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park, which includes performing handover to a candidate base station, based on a requested service, to include Brusilovsky’s teaching of performing handover to a candidate base station, based on a requested service corresponding to a NSSAI, for the benefit of determining a slice that can deliver a requested QoS (see [0151]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Pekonen, et al (US PG Publication 2014/0045494), hereafter Pekonen.



Regarding claim 12, Park teaches the base station apparatus according to claim 8.
Park does not teach
wherein the instructions further cause the at least one processor to function as:
grouping unit configured to group a plurality of the terminal apparatuses on the basis of information of a service requested by each one of the plurality of terminal apparatuses;  
wherein the selecting unit selects the candidate base station apparatus for each group; and
the transmitting unit transmits, via a single signal, information of the candidate base station apparatus of each group to one or more terminal apparatuses in the group.

In the same field of endeavor, Pekonen teaches the limitations not taught by Park, including
wherein the instructions further cause the at least one processor to function as:
grouping unit configured to group a plurality of the terminal apparatuses on the basis of information of a service requested by each one of the plurality of terminal apparatuses
([0076] - The network selects cells as candidate cells and configures (prepares) them for the potential autonomous mobility procedure conducted by specified UEs
[0079] - A service interruption is minimized as the UE accessing another small cell gets the packets quickly due to the preconfigured parameters available in the small cells
(The network groups specified UEs on the basis of parameter information for a service to be provided to the specified UEs));  
wherein the selecting unit selects the candidate base station apparatus for each group
([0076] - The network selects cells as candidate cells and configures (prepares) them for the potential autonomous mobility procedure conducted by specified UEs
(cells/base stations selected for the specified UEs)); and
the transmitting unit transmits, via a single signal, information of the candidate base station apparatus of each group to one or more terminal apparatuses in the group
([0076] - Corresponding timer information are also provided to the UEs in connection with the list of candidate cells, so that the UE can take into account for the decision regarding a handover whether a respectively detected cell is suitable
(timer information of the candidate cells is provided to the specified UEs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park, which includes performing handover to a candidate base station, based on a requested service, to include Pekonen’s teaching of performing handover to a candidate base station, based on a service to be provided to a group of specified mobile devices, for the benefit of having the specified mobile device take into account, for a decision regarding a handover, whether a respectively detected cell is suitable (see [0076]).


Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graffagnino, et al (US PG Publication 2018/0288687), hereafter Graffagnino, teaches target user-equipment-base station during handover.
Liu, et al (US Patent No. 9,877,253), hereafter Liu, teaches controlling base station power status based on quality of service load. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641
	


	
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641